
	

113 S1359 IS: Clean Cruise Ship Act of 2013
U.S. Senate
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1359
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2013
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  establish national standards for discharges from cruise
		  vessels.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Cruise Ship Act of
			 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)cruise ships carry
			 millions of passengers through North American waters each year, showcase some
			 of the most beautiful ocean and coastal environments in the United States, and
			 provide opportunities for passengers to relax and enjoy oceans and marine
			 ecosystems;
				(2)the natural
			 beauty and health of the ocean and coastal environment is what draws passengers
			 to travel along these waterways by ship;
				(3)protecting the
			 natural environment is beneficial to both the environment and to the cruise
			 industry;
				(4)the number of
			 cruise passengers continues to grow, making the cruise industry 1 of the
			 fastest growing tourism sectors in the world;
				(5)in 2010, more than
			 10,000,000 passengers departed from North America on thousands of cruise
			 ships;
				(6)as of 2010, the
			 average annual growth rate of cruise passengers is 7.5 percent;
				(7)during the 2
			 decades preceding the date of enactment of this Act, the average cruise ship
			 size has increased at a rate of approximately 90 feet every 5 years;
				(8)an average-sized
			 cruise vessel generates millions of gallons of liquid waste and many tons of
			 solid waste;
				(9)in just 1 week, a
			 3,000-passenger cruise ship generates approximately 200,000 gallons of human
			 sewage, more than 1,000,000 gallons of water from showers and sinks and
			 dishwashing water (commonly known as graywater), more than 8
			 tons of solid waste, and toxic wastes from dry cleaning and photo-processing
			 laboratories;
				(10)in an
			 Environmental Protection Agency survey of 29 ships traveling in Alaskan waters,
			 reported sewage generation rates ranged from 1,000 to 74,000 gallons per day
			 per vessel, with the average volume of sewage generated being 21,000 gallons
			 per day per vessel;
				(11)those frequently
			 untreated cruise ship discharges deliver nutrients, hazardous substances,
			 pharmaceuticals, and human pathogens, including viruses and bacteria, directly
			 into the marine environment;
				(12)in the final
			 report of the United States Commission on Ocean Policy, that Commission found
			 that cruise ship discharges, if not treated and disposed of properly, and the
			 cumulative impacts caused when cruise ships repeatedly visit the same
			 environmentally sensitive areas, can be a significant source of
			 pathogens and nutrients with the potential to threaten human health and damage
			 shellfish beds, coral reefs, and other aquatic life;
				(13)pollution from
			 cruise ships not only has the potential to threaten marine life and human
			 health through consumption of contaminated seafood, but also poses a health
			 risk for recreational swimmers, surfers, and other beachgoers;
				(14)according to the
			 Environmental Protection Agency, Sewage may host many pathogens of
			 concern to human health, including Salmonella, Shigella, Hepatitis A and E, and
			 gastro-intestinal viruses. Sewage contamination in swimming areas and shellfish
			 beds poses potential risks to human health and the environment by increasing
			 the rate of waterborne illnesses;
				(15)the nutrient
			 pollution from human sewage discharges from cruise ships can contribute to the
			 incidence of harmful algal blooms;
				(16)algal blooms
			 have been implicated in the deaths of marine life, including the deaths of more
			 than 150 manatees off the coast of Florida;
				(17)in a 2005 report
			 requested by the International Council of Cruise Lines, the Science Panel of
			 the Ocean Conservation and Tourism Alliance recommended that—
					(A)“[a]ll blackwater
			 should be treated”;
					(B)treated
			 blackwater should be “avoided in ports, close to bathing beaches or water
			 bodies with restricted circulation, flushing or inflow”; and
					(C)blackwater should
			 not be discharged within 4 nautical miles of shellfish beds, coral reefs, or
			 other sensitive habitats;
					(18)that Science
			 Panel further recommended that graywater be treated in the same manner as
			 blackwater and that sewage sludge be off-loaded to approved land-based
			 facilities;
				(19)in a summary of
			 recommendations for addressing unabated point sources of pollution, the Pew
			 Oceans Commission states that, “Congress should enact legislation that
			 regulates wastewater discharges from cruise ships under the Clean Water Act by
			 establishing uniform minimum standards for discharges in all State waters and
			 prohibiting discharges within the U.S. Exclusive Economic Zone that do not meet
			 effluent standards.”; and
				(20)a comprehensive
			 statutory regime for managing pollution discharges from cruise vessels,
			 applicable throughout the United States, is needed—
					(A)to protect
			 coastal and ocean areas from pollution generated by cruise vessels;
					(B)to reduce and
			 better regulate discharges from cruise vessels; and
					(C)to improve
			 monitoring, reporting, and enforcement of standards regarding
			 discharges.
					(b)PurposeThe
			 purpose of this Act is to amend the Federal Water Pollution Control Act (33
			 U.S.C. 1251 et seq.) to establish national standards and prohibitions for
			 discharges from cruise vessels.
			3.Cruise vessel
			 dischargesSection 402 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at
			 the end the following:
			
				(s)Cruise vessel
				discharges
					(1)DefinitionsIn this subsection:
						(A)Bilge
				water
							(i)In
				generalThe term bilge water means
				wastewater.
							(ii)InclusionsThe
				term bilge water includes lubrication oils, transmission oils, oil
				sludge or slops, fuel or oil sludge, used oil, used fuel or fuel filters, and
				oily waste.
							(B)CommandantThe
				term Commandant means the Commandant of the Coast Guard.
						(C)Cruise
				vessel
							(i)In
				generalThe term cruise vessel means a passenger
				vessel that—
								(I)is authorized to
				carry at least 250 passengers; and
								(II)has onboard
				sleeping facilities for each passenger.
								(ii)ExclusionsThe
				term cruise vessel does not include—
								(I)a vessel of the
				United States operated by the Federal Government;
								(II)a vessel owned
				and operated by the government of a State; or
								(III)a vessel owned
				by a local government.
								(D)DischargeThe
				term discharge means the release, escape, disposal, spilling,
				leaking, pumping, emitting, or emptying of bilge water, graywater, hazardous
				waste, incinerator ash, sewage, sewage sludge, trash, or garbage from a cruise
				vessel into the environment, however caused, other than—
							(i)at an approved
				shoreside reception facility, if applicable; and
							(ii)in compliance
				with all applicable Federal, State, and local laws (including
				regulations).
							(E)Exclusive
				economic zoneThe term exclusive economic zone has
				the meaning given the term in section 2101 of title 46, United States Code (as
				in effect on the day before the date of enactment of Public Law 109–304 (120
				Stat. 1485)).
						(F)FundThe
				term Fund means the Cruise Vessel Pollution Control Fund
				established by paragraph (11)(A)(i).
						(G)GarbageThe
				term garbage means solid waste from food preparation, service and
				disposal activities, even if shredded, ground, processed, or treated to comply
				with other requirements.
						(H)Graywater
							(i)In
				generalThe term graywater means galley water,
				dishwasher, and bath, shower, and washbasin water.
							(ii)InclusionsThe
				term graywater includes, to the extent not already covered under
				provisions of law relating to hazardous waste—
								(I)spa, pool, and
				laundry wastewater;
								(II)wastes from soot
				tanker or economizer cleaning;
								(III)wastes from
				photo processing;
								(IV)wastes from
				vessel interior surface cleaning; and
								(V)miscellaneous
				equipment and process wastewater.
								(I)Hazardous
				wasteThe term
				hazardous waste has the meaning given the term in section 6903 of
				the Solid Waste Disposal Act (42 U.S.C. 6903).
						(J)Incinerator
				ashThe term incinerator ash means ash generated
				during the incineration of solid waste or sewage sludge.
						(K)New
				vesselThe term new vessel means a vessel, the
				construction of which is initiated after promulgation of standards and
				regulations under this subsection.
						(L)No-discharge
				zone
							(i)In
				generalThe term no-discharge zone means an area of
				ecological importance, whether designated by Federal, State, or local
				authorities.
							(ii)InclusionsThe
				term no-discharge zone includes—
								(I)a marine
				sanctuary;
								(II)a marine
				protected area;
								(III)a marine
				reserve; and
								(IV)a marine
				national monument.
								(M)PassengerThe
				term passenger means any person (including a paying passenger and
				any staff member, such as a crew member, captain, or officer) traveling on
				board a cruise vessel.
						(N)SewageThe
				term sewage means—
							(i)human and animal
				body wastes; and
							(ii)wastes from
				toilets and other receptacles intended to receive or retain human and animal
				body wastes.
							(O)Sewage
				sludge
							(i)In
				generalThe term sewage sludge means any solid,
				semi-solid, or liquid residue removed during the treatment of on-board
				sewage.
							(ii)InclusionsThe
				term sewage sludge includes—
								(I)solids removed
				during primary, secondary, or advanced wastewater treatment;
								(II)scum;
								(III)septage;
								(IV)portable toilet
				pumpings;
								(V)type III marine
				sanitation device pumpings (as defined in part 159 of title 33, Code of Federal
				Regulations (or a successor regulation)); and
								(VI)sewage sludge
				products.
								(iii)ExclusionsThe
				term sewage sludge does not include—
								(I)grit or
				screenings; or
								(II)ash generated
				during the incineration of sewage sludge.
								(P)TrashThe
				term trash means solid waste from vessel operations and passenger
				services, even if shredded, ground, processed, or treated to comply with other
				regulations.
						(2)Prohibitions
						(A)Prohibition on
				discharge of sewage sludge, incinerator ash, and hazardous waste
							(i)In
				generalExcept as provided by subparagraph (C), no cruise vessel
				departing from, or calling on, a port of the United States may discharge sewage
				sludge, incinerator ash, or hazardous waste into navigable waters, including
				the contiguous zone and the exclusive economic zone.
							(ii)Off-loadingSewage
				sludge, incinerator ash, and hazardous waste described in clause (i) shall be
				off-loaded at an appropriate land-based facility.
							(B)Prohibition on
				discharge of sewage, graywater, and bilge water
							(i)In
				generalExcept as provided by subparagraph (C), no cruise vessel
				departing from or calling on, a port of the United States may discharge sewage,
				graywater, or bilge water into navigable waters, including the contiguous zone
				and the exclusive economic zone, unless—
								(I)the sewage,
				graywater, or bilge water is treated to meet all applicable effluent limits
				established under this section and is in accordance with all other applicable
				laws;
								(II)the cruise vessel
				is underway and proceeding at a speed of not less than 6 knots;
								(III)the cruise
				vessel is more than 12 nautical miles from shore; and
								(IV)the cruise vessel
				complies with all applicable standards established under this Act.
								(ii)No-discharge
				zonesNotwithstanding any other provision of this paragraph, no
				cruise vessel departing from, or calling on, a port of the United States may
				discharge treated or untreated sewage, graywater, or bilge water into a
				no-discharge zone.
							(C)Safety
				exception
							(i)Scope of
				exceptionSubparagraphs (A) and (B) shall not apply in any case
				in which—
								(I)a discharge is
				made solely for the purpose of securing the safety of the cruise vessel or
				saving human life at sea; and
								(II)all reasonable
				precautions have been taken to prevent or minimize the discharge.
								(ii)Notification
								(I)In
				generalIf the owner, operator, master, or other person in charge
				of a cruise vessel authorizes a discharge described in clause (i), the person
				shall notify the Administrator and the Commandant of the decision to authorize
				the discharge as soon as practicable, but not later than 24 hours, after
				authorizing the discharge.
								(II)ReportNot
				later than 7 days after the date on which a discharge described in clause (i)
				occurs, the owner, operator, master, or other person in charge of a cruise
				vessel, shall submit to the Administrator and the Commandant a report that
				describes—
									(aa)the
				quantity and composition of each discharge authorized under clause (i);
									(bb)the
				reason for authorizing each such discharge;
									(cc)the
				location of the vessel during the course of each such discharge; and
									(dd)such other
				supporting information and data as are requested by the Commandant or the
				Administrator.
									(III)Disclosure of
				reportsUpon receiving a report under subclause (II), the
				Administrator shall make the report available to the public.
								(3)Effluent
				limits
						(A)Effluent limits
				for discharges of sewage, graywater, and bilge water
							(i)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Administrator shall promulgate effluent limits for sewage,
				graywater, and bilge water discharges from cruise vessels.
							(ii)RequirementsThe
				effluent limits shall—
								(I)be consistent with
				the capability of the best available technology to treat effluent;
								(II)take into account
				the best available scientific information on the environmental effects of
				sewage, graywater, and bilge water discharges, including conventional,
				nontoxic, and toxic pollutants and petroleum;
								(III)take into account
				marine life and ecosystems, including coral reefs, shell fish beds, endangered
				species, marine mammals, seabirds, and marine ecosystems;
								(IV)take into account
				conditions that will affect marine life, ecosystems, and human health,
				including seamounts, continental shelves, oceanic fronts, warm core and cold
				core rings, and ocean currents; and
								(V)require compliance
				with all relevant Federal and State water quality standards.
								(iii)Minimum
				limitsThe effluent limits promulgated under clause (i) shall
				require, at a minimum, that treated sewage, treated graywater, and treated
				bilge water effluent discharges from cruise vessels, measured at the point of
				discharge, shall, not later than the date described in subparagraph (C)—
								(I)satisfy the
				minimum level of effluent quality specified in section 133.102 of title 40,
				Code of Federal Regulations (or a successor regulation); and
								(II)with respect to
				the samples from the discharge during any 30-day period—
									(aa)have a geometric
				mean that does not exceed 20 fecal coliform per 100 milliliters;
									(bb)not
				exceed 40 fecal coliform per 100 milliliters in more than 10 percent of the
				samples; and
									(cc)with respect to
				concentrations of total residual chlorine, not exceed 10 milligrams per
				liter.
									(B)Review and
				revision of effluent limitsThe Administrator shall—
							(i)review the effluent
				limits promulgated under subparagraph (A) at least once every 5 years;
				and
							(ii)revise the
				effluent limits to incorporate technology available at the time of the review
				in accordance with subparagraph (A)(ii).
							(C)Compliance
				dateThe Administrator shall
				require compliance with the effluent limits promulgated pursuant to
				subparagraph (A)—
							(i)with respect to
				new vessels put into water after the date of enactment of this subsection, as
				of the date that is 180 days after the date of promulgation of the effluent
				limits; and
							(ii)with respect to
				vessels in use as of that date of enactment, as of the date that is 1 year
				after the date of promulgation of the effluent limits.
							(D)Sampling,
				monitoring, and reporting
							(i)In
				generalThe Administrator shall require sampling, monitoring, and
				reporting to ensure compliance with—
								(I)the effluent
				limitations promulgated under subparagraph (A);
								(II)all other
				applicable provisions of this Act;
								(III)any regulations
				promulgated under this Act;
								(IV)other applicable
				Federal laws (including regulations); and
								(V)all applicable
				international treaty requirements.
								(ii)Responsibilities
				of persons in charge of cruise vesselsThe owner, operator,
				master, or other person in charge of a cruise vessel, shall at a
				minimum—
								(I)conduct sampling
				or testing at the point of discharge on a monthly basis, or more frequently, as
				determined by the Administrator;
								(II)provide real-time
				data to the Administrator, using telemetric or other similar technology, for
				reporting relating to—
									(aa)discharges of
				sewage, graywater, and bilge water from cruise vessels;
									(bb)pollutants emitted
				in sewage, graywater, and bilge water from cruise vessels; and
									(cc)functioning of
				cruise vessel components relating to fuel consumption and control of air and
				water pollution;
									(III)ensure, to the
				maximum extent practicable, that technologies providing real-time data have the
				ability to record—
									(aa)the
				location and time of discharges from cruise vessels;
									(bb)the
				source, content, and volume of the discharges; and
									(cc)the
				operational state of components relating to pollution control technology at the
				time of the discharges, including whether the components are operating
				correctly;
									(IV)establish chains
				of custody, analysis protocols, and other specific information necessary to
				ensure that the sampling, testing, and records of that sampling and testing are
				reliable; and
								(V)maintain, and
				provide on a monthly basis to the Administrator, electronic copies of required
				sampling and testing data.
								(iii)Reporting
				requirementsThe Administrator shall require the compilation and
				production, and not later than 1 year after the date of enactment of this
				subsection and biennially thereafter, the provision to the Administrator and
				the Commandant in electronic format, of documentation for each cruise vessel
				that includes, at a minimum—
								(I)a detailed
				description of onboard waste treatment mechanisms in use by the cruise vessel,
				including the manufacturer of the waste treatment technology on board;
								(II)a detailed
				description of onboard sludge management practices of the cruise vessel;
								(III)copies of
				applicable hazardous materials forms;
								(IV)a
				characterization of the nature, type, and composition of discharges by the
				cruise vessel;
								(V)a determination of
				the volumes of those discharges, including average volumes; and
								(VI)the locations,
				including the more common locations, of those discharges.
								(iv)Shoreside
				disposalThe Administrator shall require documentation of
				shoreside disposal at approved facilities for all wastes by, at a
				minimum—
								(I)establishing
				standardized forms for the receipt of those wastes;
								(II)requiring those
				receipts to be sent electronically to the Administrator and Commandant and
				maintained in an onboard record book; and
								(III)requiring those
				receipts to be signed and dated by the owner, operator, master, or other person
				in charge of the discharging vessel and the authorized representative of the
				receiving facility.
								(v)RegulationsNot
				later than 18 months after the date of enactment of this subsection, the
				Administrator, in consultation with the Commandant, shall promulgate
				regulations that, at a minimum, implement the sampling, monitoring, and
				reporting protocols required by this subparagraph.
							(4)Inspection
				program
						(A)In
				generalThe Administrator shall establish an inspection program
				to require that—
							(i)regular announced
				and unannounced inspections be conducted of any relevant aspect of cruise
				vessel operations, equipment, or discharges, including sampling and testing of
				cruise vessel discharges;
							(ii)each cruise
				vessel that calls on a port of the United States be subject to an unannounced
				inspection at least once per year; and
							(iii)inspections be
				carried out by the Environmental Protection Agency or the Coast Guard.
							(B)Coast Guard
				inspectionsIf the Administrator and the Commandant jointly agree
				that some or all inspections are to be carried out by the Coast Guard, the
				inspections shall—
							(i)occur outside the
				Coast Guard matrix system for setting boarding priorities;
							(ii)be consistent
				across Coast Guard districts; and
							(iii)be conducted by
				specially-trained environmental inspectors.
							(C)RegulationsNot
				later than 18 months after the date of enactment of this subsection, the
				Administrator, in consultation with the Commandant, shall promulgate
				regulations that, at a minimum—
							(i)designate
				responsibility for conducting inspections;
							(ii)require the owner,
				operator, master, or other person in charge of a cruise vessel to maintain and
				submit a logbook detailing the times, types, volumes, flow rates, origins, and
				specific locations of, and explanations for, any discharges from the cruise
				vessel not otherwise required by the International Convention for the
				Prevention of Pollution from Ships, 1973 (done at London on November 2, 1973;
				entered into force on October 2, 1983), as modified by the Protocol of 1978
				relating to the International Convention for the Prevention of Pollution from
				Ships, 1973 (done at London, February 17, 1978);
							(iii)provide for
				routine announced and unannounced inspections of—
								(I)cruise vessel
				environmental compliance records and procedures; and
								(II)the functionality,
				sufficiency, redundancy, and proper operation and maintenance of installed
				equipment for abatement and control of any cruise vessel discharge (including
				equipment intended to treat sewage, graywater, or bilge water);
								(iv)ensure
				that—
								(I)all crew members
				are informed of, in the native language of the crew members, and understand,
				the pollution control obligations under this subsection, including regulations
				promulgated under this subsection; and
								(II)applicable crew
				members are sufficiently trained and competent to comply with requirements
				under this subsection, including sufficient training and competence—
									(aa)to
				effectively operate shipboard pollution control systems;
									(bb)to
				conduct all necessary sampling and testing; and
									(cc)to
				monitor and comply with recording requirements;
									(v)require that
				operating manuals be on the cruise vessel and accessible to all crew
				members;
							(vi)require the
				posting of the phone number for a toll-free whistleblower hotline on all ships
				and at all ports using language likely to be understood by international
				crews;
							(vii)require any
				owner, operator, master, or other person in charge of a cruise vessel, who has
				knowledge of a discharge from the cruise vessel in violation of this
				subsection, including regulations promulgated under this subsection, to report
				immediately the discharge to the Administrator and the Commandant;
							(viii)require the
				owner, operator, master, or other person in charge of a cruise vessel to
				provide, not later than 1 year after the date of enactment of this subsection,
				to the Administrator, Commandant, and on-board observers (including designated
				representatives), a copy of cruise vessel plans, including—
								(I)piping schematic
				diagrams;
								(II)construction
				drawings; and
								(III)drawings or
				diagrams of storage systems, processing, treating, intake, or discharge
				systems, and any modifications of those systems (within the year during which
				the modifications are made); and
								(ix)inhibit illegal
				discharges by prohibiting all means of altering piping, tankage, pumps, valves,
				and processes to bypass or circumvent measures or equipment designed to
				monitor, sample, or prevent discharges.
							(D)Disclosure of
				logbooksThe logbook described in subparagraph (C)(ii) shall be
				submitted to the Administrator and the Commandant.
						(5)Cruise observer
				program
						(A)In
				generalNot later than 18 months after the date of enactment of
				this subsection, the Commandant, in consultation with the Administrator, shall
				establish and carry out a program for the hiring and placement of 1 or more
				trained, independent, observers on each cruise vessel.
						(B)PurposeThe
				purpose of the cruise observer program established under subparagraph (A) is to
				monitor and inspect cruise vessel operations, equipment, and discharges to
				ensure compliance with—
							(i)this subsection
				(including regulations promulgated under this subsection); and
							(ii)all other
				relevant Federal and State laws and international agreements.
							(C)RegulationsNot
				later than 18 months after the date of enactment of this subsection, the
				Commandant, in consultation with the Administrator and the Attorney General,
				shall promulgate regulations that, at a minimum—
							(i)specify that the
				Coast Guard shall be responsible for the hiring of observers;
							(ii)specify the
				qualifications, experience, and duties of the observers;
							(iii)specify methods
				and criteria for Coast Guard hiring of observers;
							(iv)establish the
				means for ensuring constant observer coverage and allowing for observer relief
				and rotation; and
							(v)establish an
				appropriate rate of pay to ensure that observers are highly trained and
				retained by the Coast Guard.
							(D)ResponsibilitiesCruise
				observers participating in the program established under subparagraph (A)
				shall—
							(i)observe and
				inspect—
								(I)onboard liquid and
				solid handling and processing systems;
								(II)onboard
				environmental treatment systems;
								(III)use of
				shore-based treatment and storage facilities;
								(IV)discharges and
				discharge practices; and
								(V)documents relating
				to environmental compliance, including—
									(aa)sounding boards,
				logs, and logbooks;
									(bb)daily and
				corporate maintenance and engineers’ logbooks;
									(cc)fuel, sludge,
				slop, waste, and ballast tank capacity tables;
									(dd)installation,
				maintenance, and operation records for oily water separators, incinerators, and
				boilers;
									(ee)piping
				diagrams;
									(ff)e-mail
				archives;
									(gg)receipts for the
				transfer of materials, including waste disposal;
									(hh)air
				emissions data; and
									(ii)electronic and
				other records of relevant information, including fuel consumption, maintenance,
				and spares ordering for all waste processing- and pollution-related
				equipment;
									(ii)have the
				authority to interview and otherwise query any crew member with knowledge of
				cruise vessel operations;
							(iii)have access to
				all data and information made available to government officials under this
				subsection;
							(iv)immediately report
				any known or suspected violation of this subsection or any other applicable
				Federal law or international agreement to—
								(I)the owner,
				operator, master, or other person in charge of a cruise vessel;
								(II)the Commandant;
				and
								(III)the
				Administrator;
								(v)maintain
				inspection records to be submitted to the Commandant and the Administrator on a
				semiannual basis; and
							(vi)have authority to
				conduct the full range of duties of the observers within the United States
				territorial seas, contiguous zone, and exclusive economic zone.
							(E)Program
				evaluationThe cruise observer program established and carried
				out by the Commandant under subparagraph (A) shall include—
							(i)a
				method for collecting and reviewing data relating to the efficiency,
				sufficiency, and operation of the cruise observer program, including—
								(I)the ability to
				achieve program goals;
								(II)cruise vessel
				personnel cooperation;
								(III)necessary
				equipment and analytical resources; and
								(IV)the need for
				additional observer training; and
								(ii)a
				process for adopting periodic revisions to the program based on the data
				collected under clause (i).
							(F)Observer
				supportNot later than 18 months after the date of enactment of
				this subsection, the Commandant, in consultation with the Administrator, shall
				implement a program to provide support to observers, including, at a
				minimum—
							(i)training for
				observers to ensure the ability of the observers to carry out this
				paragraph;
							(ii)necessary
				equipment and analytical resources, such as laboratories, to carry out the
				responsibilities established under this subsection; and
							(iii)support relating
				to the administration of the program and the response to any recalcitrant
				cruise vessel personnel.
							(G)ReportNot
				later than 3 years after the date of establishment of the program under this
				paragraph, the Commandant, in consultation with the Administrator, shall submit
				to Congress a report describing—
							(i)the results of the
				program in terms of observer effectiveness, optimal coverage, environmental
				benefits, and cruise ship cooperation;
							(ii)recommendations
				for increased effectiveness, including increased training needs and increased
				equipment needs; and
							(iii)other
				recommendations for improvement of the program.
							(6)Rewards
						(A)Payments to
				individuals
							(i)In
				generalThe Administrator or a court of competent jurisdiction,
				as the case may be, may order payment, from a civil penalty or criminal fine
				collected for a violation of this subsection, of an amount not to exceed ½ of
				the amount of the civil penalty or criminal fine, to any individual who
				furnishes information that leads to the payment of the civil penalty or
				criminal fine.
							(ii)Multiple
				individualsIf 2 or more individuals provide information
				described in clause (i), the amount available for payment as a reward shall be
				divided equitably among the individuals.
							(iii)Ineligible
				individualsNo officer or employee of the United States, a State,
				or an Indian tribe who furnishes information or renders service in the
				performance of the official duties of the officer or employee shall be eligible
				for a reward payment under this paragraph.
							(B)Payments to
				Indian tribesThe Administrator or a court of competent
				jurisdiction, as the case may be, may order payment, from a civil penalty or
				criminal fine collected for a violation of this subsection, to an Indian tribe
				providing information or investigative assistance that leads to payment of the
				penalty or fine, of an amount that reflects the level of information or
				investigative assistance provided.
						(C)Payments divided
				among Indian tribes and individualsIn a case in which an Indian
				tribe and an individual under subparagraph (A) are eligible to receive a reward
				payment under this paragraph, the Administrator or the court shall divide the
				amount available for the reward equitably among those recipients.
						(7)Liability in
				remA cruise vessel operated
				in violation of this subsection or any regulation promulgated under this
				subsection—
						(A)shall be liable in
				rem for any civil penalty or criminal fine imposed for the violation;
				and
						(B)may be subject to a
				proceeding instituted in any United States district court of competent
				jurisdiction.
						(8)Permit
				requirementA cruise vessel
				may operate in the waters of the United States, or visit a port or place under
				the jurisdiction of the United States, only if the cruise vessel has been
				issued a permit under this section.
					(9)Nonapplicability
				of certain provisionsParagraphs (6)(A) and (12)(B) of section
				502 shall not apply to any cruise vessel.
					(10)Statutory or
				common law rights not restrictedNothing in this
				subsection—
						(A)restricts the
				rights of any person (or class of persons) to regulate or seek enforcement or
				other relief (including relief against the Administrator or Commandant) under
				any statute or common law;
						(B)affects the right
				of any person (or class of persons) to regulate or seek enforcement or other
				relief with regard to vessels other than cruise vessels under any statute or
				common law; or
						(C)affects the right
				of any person (or class of persons) under any statute or common law, including
				this Act, to regulate or seek enforcement or other relief with regard to
				pollutants or emission streams from cruise vessels that are not otherwise
				regulated under this subsection.
						(11)Establishment
				of Fund; fees
						(A)Cruise vessel
				pollution control fund
							(i)EstablishmentThere
				is established in the general fund of the Treasury a separate account, to be
				known as the Cruise Vessel Pollution Control Fund (referred to
				in this paragraph as the Fund).
							(ii)AmountsThe
				Fund shall consist of such amounts as are deposited in the Fund under
				subparagraph (B)(vi).
							(iii)Availability
				and use of amounts in FundAmounts in the Fund shall be—
								(I)available to the
				Administrator and the Commandant as provided in appropriations Acts; and
								(II)used by the
				Administrator and the Commandant only for purposes of carrying out this
				subsection.
								(B)Fees on cruise
				vessels
							(i)In
				generalThe Commandant and the Administrator shall establish and
				collect from each cruise vessel a reasonable and appropriate fee for each
				paying passenger on a cruise vessel voyage, for use in carrying out this
				subsection.
							(ii)Adjustment of
				fee
								(I)In
				generalThe Commandant and the Administrator shall biennially
				adjust the amount of the fee established under clause (i) to reflect changes in
				the Consumer Price Index for All Urban Consumers published by the Department of
				Labor during the most recent 2-year period for which data are available.
								(II)RoundingThe
				Commandant and the Administrator may round an adjustment under subclause (I) to
				the nearest 1/10 of a dollar.
								(iii)Factors in
				establishing fees
								(I)In
				generalIn establishing fees under clause (i), the Commandant and
				Administrator may establish lower levels of fees and the maximum amount of fees
				for certain classes of cruise vessels based on—
									(aa)size;
									(bb)economic share;
				and
									(cc)such other
				factors as are determined to be appropriate by the Commandant and the
				Administrator.
									(iv)Fee
				schedulesAny fee schedule established under clause (i),
				including the level of fees and the maximum amount of fees, shall take into
				account—
								(I)cruise vessel
				routes;
								(II)the frequency of
				stops at ports of call by cruise vessels; and
								(III)other applicable
				considerations.
								(v)Collection of
				feesA fee established under clause (i) shall be collected by the
				Administrator or the Commandant from the owner or operator of each cruise
				vessel to which this subsection applies.
							(vi)Deposits to
				FundNotwithstanding any other provision of law, all fees
				collected under this paragraph, and all penalties and payments collected for
				violations of this subsection, shall be deposited in the Fund.
							(12)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator and the Commandant such sums as are necessary to carry out this
				subsection for each of fiscal years 2010 through
				2014.
					.
		
